Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”) is entered into and effective
this 23rd day of December, 2008, (“Effective Date”) by and between Venoco, Inc.,
a Delaware Corporation (“Venoco”), as buyer, and Carpinteria Bluffs, LLC, a
Colorado limited liability corporation (“Bluffs”), as seller. Venoco and Bluffs
are individually referred to as a “Party” and collectively as “Parties” in this
Agreement.

 


RECITALS


 

WHEREAS, Venoco desires to purchase from Bluffs those certain parcels of land in
the City of Carpinteria identified on Exhibit A hereto (the “Property”) and
Bluffs desires to sell Property to Venoco, subject to the terms and conditions
of this Agreement; and.

 

WHEREAS, the Parties acknowledge that the Property has served as an oil and gas
process facility since the 1960’s and the Venoco has continuously owned or
leased the Property since 1999.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, Bluffs and Venoco hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms, when used in this Agreement, will have the following
definitions:

 

1.01        Associated Parties. Successors, assigns, directors, officers,
employees, agents, contractors, subcontractors, and affiliates.

 

1.02        Purchase Price. The amount set forth in Article 3.

 

1.03        Claim or Claims. Collectively, claims, demands, causes of action,
and lawsuits asserted or filed by any person, including an artificial or natural
person; a local, state, or federal governmental entity; an Associated Party of
Venoco or Bluffs; or a third party.

 

1.04        Closing. The delivery of the conveyancing instruments and funds by
the Parties to close the purchase and sale of the Property.

 

1.05        Closing Date. The date on which Closing is scheduled to and does
occur.

 

1.06        Code. The Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

1.07        Environmental Laws. Applicable federal, state, and local laws,
including statutes, regulations, orders and ordinances, previously or currently
enacted or enacted in the future, and common law, relating to protection of
public health, welfare, and the environment, including those laws relating to
storage, handling, and use of chemicals and other hazardous materials; those
relating to the generation, processing, treatment, storage, transport, disposal,
cleanup, remediation, or other management of waste materials or hazardous
substances of any kind; and those relating to the protection of environmentally
sensitive or protected areas. “Environmental Laws” includes the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1976, the Clean Water Act, the Safe Drinking
Water Act, the Hazardous Materials Transportation Act, the Toxic Substance
Control Act, and the Clean Air Act, as each is amended from time to time.

 

1.08        Liability or Liabilities. Collectively, all damages (including
consequential and punitive damages), including those for personal injury, death,
or damage to personal or real property (both surface and subsurface) and costs
for remediation, restoration, or clean up of contamination, whether the injury,
death, or damage occurred or occurs on or off the Property by migration,
disposal, or otherwise; losses; fines; penalties, expenses; costs to remove or
modify facilities on or under the Property; plugging liabilities for all wells;
attorneys’ fees; court and other costs incurred in defending a Claim; liens; and
judgments; in each instance, whether these damages and other costs are
foreseeable or unforeseeable.

 

1.09        NORM. Naturally occurring radioactive material.

 

1.10        Strict Liability. Includes strict statutory liability and strict
products liability.

 

ARTICLE 2

 

PURCHASE AND SALE

 

Pursuant to Venoco’s offer, Bluffs agrees to sell the Property to Venoco, and
Venoco agrees to buy Property from Bluffs, for the consideration recited in and
subject to the terms of this Agreement. The conveyed interests include but are
not limited to the right of surface entry and the right to pass through the
subsurface of the Property for the purpose of exploring, drilling, producing and
marketing oil, gas and minerals located outside the Property. Bluffs shall
relinquish all right of surface entry with respect to the Property.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

 

PURCHASE PRICE

 

The total purchase price of the Property shall be five-million three-hundred
thousand dollars ($5,300,000).

 

ARTICLE 4

 

VENOCO’S REVIEW

 

By entering into this Agreement, Venoco acknowledges and represents that it has
reviewed the Property to its satisfaction to enable Venoco to make its offer and
execute this Agreement. Venoco has undertaken all appropriate inquiry, to its
satisfaction, and has made an informed decision to acquire the Property on the
basis of its own investigations and without reliance on statements or
investigations by any other person, including Bluffs and its Associated Parties.

 

4.01        Environmental Assessment. Venoco and its Associated Parties may
inspect the Property and conduct an environmental assessment of the Property.

 

4.02        No Warranty of Accuracy; Disclaimer. Bluffs makes no warranty, and
expressly disclaims all warranties, as to the accuracy or completeness of the
files and other information that it may provide to Venoco or that may be
provided by others.

 

4.03        Venoco’s Use of Property.  The Parties acknowledge that the Property
has been used as an oil and gas processing facility since the 1960’s.  The
Parties further acknowledge that Venoco has continuously owned or leased the
Property since 1999.

 

ARTICLE 5

 

VENOCO’S RELEASE, DISCHARGE, AND COVENANT NOT TO SUE; VENOCO’S OBLIGATIONS TO
INDEMNIFY, DEFEND, AND HOLD HARMLESS

 

5.01        Venoco’s Release and Discharge of Bluffs and its Associated Parties.
Venoco releases and discharges Bluffs and its Associated Parties from each Claim
and Liability relating to the Property regardless of when or how the Claim or
Liability arose or arises or whether the Claim or Liability was foreseeable or
unforeseeable. VENOCO’S RELEASE AND DISCHARGE OF BLUFFS AND ITS ASSOCIATED
PARTIES INCLUDE CLAIMS AND LIABILITIES RESULTING IN ANY WAY FROM THE NEGLIGENCE
OR STRICT LIABILITY OF BLUFFS OR ITS ASSOCIATED PARTIES, WHETHER THE NEGLIGENCE
OR STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT, OR SOLE. The only
exception to Venoco’s release and discharge of Bluffs and its Associated Parties
is

 

--------------------------------------------------------------------------------


 

stated in Section 5.04(C), and the release and discharge are binding on Venoco
and its successors and assigns.

 

5.02        Venoco’s Covenant Not to Sue Bluffs or its Associated Parties.
Venoco covenants not to sue Bluffs or its Associated Parties with regard to any
Claim or Liability relating to the Property regardless of when or how the Claim
or Liability arose or arises or whether the Claim or Liability was foreseeable
or unforeseeable. VENOCO’S COVENANT NOT TO SUE BLUFFS OR ITS ASSOCIATED PARTIES
INCLUDES CLAIMS AND LIABILITIES RESULTING IN ANY WAY FROM THE NEGLIGENCE OR
STRICT LIABILITY OF BLUFFS OR ITS ASSOCIATED PARTIES, WHETHER THE NEGLIGENCE OR
STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE. The only
exception to Venoco’s covenant not to sue Bluffs or its Associated Parties is
stated in Section 5.04 (C), and the covenant is binding on Venoco and its
successors and assigns.

 

5.03        Venoco’s Obligations to Indemnify, Defend, and Hold Bluffs and its
Associated Parties Harmless. Venoco will indemnify, defend, and hold Bluffs and
its Associated Parties harmless from each Claim and Liability relating to the
Property, or this transaction, regardless of when or how the Claim or Liability
arose or arises or whether the Claim or Liability was foreseeable or
unforeseeable. VENOCO’S OBLIGATIONS TO INDEMNIFY, DEFEND, AND HOLD BLUFFS AND
ITS ASSOCIATED PARTIES HARMLESS INCLUDE CLAIMS AND LIABILITIES RESULTING IN ANY
WAY FROM THE NEGLIGENCE OR STRICT LIABILITY OF BLUFFS OR ITS ASSOCIATED PARTIES,
WHETHER THE NEGLIGENCE OR STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT
OR SOLE. The only exception to Venoco’s obligations to indemnify, defend, and
hold Bluffs and its Associated Parties harmless is stated in Section 5.04(C),
and the obligations are binding on Venoco and its successors and assigns.

 

5.04        Venoco’s Obligations.

 

(A)                              In each instance of Venoco’s obligations to
release, discharge, indemnify, defend, and hold Bluffs and its Associated
Parties harmless and its covenant not to sue Bluffs or its Associated Parties,
the Claims and Liabilities subject to the obligations include the following:

 

(1)           the ownership of the Property by Bluffs, their operation by Bluffs
or its Associated Parties, and the acts or omissions of Bluffs or its Associated
Parties in connection with the Property.

 

(2)           the ownership of the Property by Venoco, their operation by Venoco
or its Associated Parties, and the acts or omissions of Venoco or its Associated
Parties in connection with the Property or under this Agreement.

 

(3)           the acts or omissions of third parties relating to the Property.

 

--------------------------------------------------------------------------------


 

(B)                                Venoco’s obligations under this Agreement to
release, discharge, indemnify, defend, and hold Bluffs and its Associated
Parties harmless and its covenant not to sue Bluffs or its Associated Parties
include Claims and Liabilities arising in any manner from the following:

 

(1)           any preferential or similar rights held by third parties to
purchase any portion of the Property.

 

(2)           the review, inspection, and assessment of the Property by Venoco
and its Associated Parties.

 

(3)           an error in describing the Property or an error in the conveyance
instruments.

 

(4)           closing without a third-party consent or approval.

 

(5)           failure by third parties to approve or consent to any aspect of
this transaction after Closing.

 

(6)           obligations to remediate the Property.

 

(7)           payment of real property taxes or other taxes applicable to the
Property.

 

(8)           payments or disbursements paid or payable by Bluffs or Venoco to
third parties.

 

(9)           a physical or environmental condition relating to the Property,
including Claims and Liabilities under the Environmental Laws, or failure to
comply with the Environmental Laws.

 

(10)         remediation activities, including damages incurred by Venoco or its
Associated Parties during or arising from remediation activities.

 

(11)         lawsuits filed before the Effective Date, but amended after the
Effective Date to include the Property or Bluffs’ ownership of or activities
regarding the Property.

 

(C)                                Venoco’s release and discharge of Bluffs and
its Associated Parties and its obligation to indemnify, defend and hold Bluffs
harmless under this Agreement does not include claims that Bluffs reached this
Agreement. Any such claims will be resolved in accordance with Article 11.

 

--------------------------------------------------------------------------------


 

ARTICLE 6

 

ENVIRONMENTAL MATTERS

 

6.01        Venoco’s Acknowledgment Concerning Possible Contamination of the
Property. Venoco is aware that the Property has been used for exploration,
development, and production of oil and gas and that there may be petroleum,
produced water, wastes, or other materials located on or under the Property or
associated with the Property. Equipment and sites included in the Property may
contain asbestos, hazardous substances, or NORM. VENOCO WILL ASSUME ALL
LIABILITY FOR THE ASSESSMENT, REMEDIATION, REMOVAL, TRANSPORTATION, AND DISPOSAL
OF WASTES, ASBESTOS, HAZARDOUS SUBSTANCES, AND NORM FROM THE  PROPERTY AND
ASSOCIATED ACTIVITIES AND WILL CONDUCT THESE ACTIVITIES IN ACCORDANCE WITH ALL
APPLICABLE LAWS AND REGULATIONS, INCLUDING THE ENVIRONMENTAL LAWS.

 

6.02        Disposal of Materials, Substances, and Wastes; Compliance with Law.
Venoco will store, handle, transport, and dispose of or discharge all materials,
substances, and wastes from the Property (including produced water, drilling
fluids, NORM, and other wastes), whether present before or after the Effective
Date, in accordance with applicable local, state, and federal laws and
regulations. Venoco will keep records of the types, amounts, and location of
materials, substances, and wastes that are stored, transported,
handled,discharged, released, or disposed of onsite and offsite.

 

ARTICLE 7

 

VENOCO’S REPRESENTATIONS

 

7.01        Representations Not Exclusive. Venoco’s representations under this
article are in addition to its other representations under this Agreement.

 

7.02        Basis of Venoco’s Decision. Venoco represents that:

 

(A)          It has reviewed and investigated the Property to its satisfaction
in order to enter into this Agreement.

 

(B)           It has evaluated the Property to its satisfaction and has made an
informed decision, as a prudent and knowledgeable purchaser, to acquire the
Property.

 

(C)           It is knowledgeable and experienced in the evaluation,
acquisition, and operation of the Property.

 

(D)          It has evaluated the merits and risks of purchasing the Property
and has formed an opinion based solely upon its knowledge and experience and not
in reliance on any statements or actions by Bluffs or its Associated Parties.

 

--------------------------------------------------------------------------------


 

(E)           It will acquire the Property “as is, where is,” and with all
faults.

 

7.03                        Material Factor. Venoco acknowledges that its
representations under this article and the rest of this Agreement are a material
inducement to Bluffs to enter into this Agreement with, and close the sale to,
Venoco.

 

ARTICLE 8

 

BROKER’S AND FINDER’S FEES

 

Bluffs and Venoco each represents and warrants to the other that it has incurred
no liability, contingent or otherwise, for broker’s or finder’s fees in
connection with this Agreement or the transaction contemplated by it for which
the other Party will have any responsibility.

 

ARTICLE 9

 

VENOCO’S DEFAULT

 

If Venoco defaults under this Agreement in a material way, including Venoco’s
failure to perform its obligations to close this transaction, Bluffs may, at its
sole option, terminate this Agreement and retain any performance deposit, in
addition to all of its other rights at law or in equity.

 

ARTICLE 10

 

BLUFFS’ DISCLAIMER OF WARRANTIES AND REPRESENTATIONS

 

BLUFFS HAS NOT MADE, AND WILL NOT MAKE, ANY WARRANTY OR REPRESENTATION, EXPRESS,
IMPLIED, OR STATUTORY, WHATSOEVER IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTION CONTEMPLATED BY IT, INCLUDING THE ACCURACY OR COMPLETENESS OF DATA,
INFORMATION, OR MATERIALS FURNISHED AT ANY TIME TO VENOCO IN CONNECTION WITH THE
PROPERTY. NONE OF BLUFFS’ ASSOCIATED PARTIES ARE AUTHORIZED TO MAKE ANY WARRANTY
OR REPRESENTATION ON BLUFFS’ BEHALF. ALL DATA, INFORMATION, AND OTHER MATERIALS
FURNISHED BY BLUFFS ARE PROVIDED TO VENOCO AS A CONVENIENCE, AND RELIANCE ON OR
USE OF THEM IS AT VENOCO’S SOLE RISK.

 

This conveyance is made and accepted subject to all valid and subsisting
restrictions, reservations, covenants, conditions, rights-of-way, and easements
properly of record, if any, affecting the Property.

 

--------------------------------------------------------------------------------


 

ARTICLE 11

 

ALTERNATIVE DISPUTE RESOLUTION AND ARBITRATION.

 

Any controversy, dispute or claim arising out of, in connection with, or in
relation to the interpretation, performance or breach of this Agreement shall be
resolved, at the request of either Party, by binding arbitration by a retired
judge mutually agreed upon by the Parties and appointed pursuant to the
provisions of California Code of Civil Procedure Sections 638 et seq., and
Sections 1281 et seq., with said arbitration to be conducted in accordance with
the above statutory provisions and the California Civil Procedure and Evidence
Codes. The Parties intend this general reference agreement to be specifically
enforceable in accordance with Code of Civil Procedure Section 638. If the
Parties cannot agree upon a retired judge, one shall be appointed by the
Presiding Judge of the Superior Court of Santa Barbara County, State of
California.

 

ARTICLE 12

 

ESCROW

 

12.01                 Opening of Escrow. Upon the Effective Date of this
Agreement, Venoco and Bluffs shall open an escrow (“Escrow”) with Chicago Title
Company, 1225 Coast Village Road, Montecito , CA 93108 (“Escrow Holder”).

 

12.02                 Agreement and Escrow Instructions. A copy of this
Agreement shall be deposited with the Escrow Holder and shall constitute the
escrow instructions of Venoco and Bluffs. Venoco and Bluffs agree to execute,
deliver and be bound by any reasonable or customary supplemental escrow
instructions or other instruments reasonably required by Escrow Holder to
consummate the transaction contemplated by this Agreement; provided, however,
that no such instruments shall be inconsistent or in conflict with, amend or
supersede any portion of this Agreement. If there is any conflict or
inconsistency between the terms of such instruments and the terms of this
Agreement, then the terms of this Agreement shall control.

 

12.03                 Closing. Unless extended in accordance with this
Agreement, the escrow must close on or before December 24, 2008 (“Closing
Date”). The Escrow Holder shall confirm the date Escrow is opened and the
Closing Date to Venoco and Bluffs immediately upon the date Escrow is opened. As
used in this Agreement, “Close of Escrow” shall mean the time the deeds have
been recorded as described in Section 13.03.

 

--------------------------------------------------------------------------------


 

ARTICLE 13

 

CLOSING

 

13.01                 Bluffs’ Delivered Items. At least one (1) business day
prior to the Closing Date, Bluffs shall deposit or cause to be deposited with
Escrow Holder the following items, duly executed and, where appropriate,
acknowledged:

 

(A)                              Deeds. The grant deed for the Property in favor
of Venoco (“Grant Deed”) in the form attached hereto as Exhibit B.

 

(B)                                Costs. All costs and expenses to be borne by
Bluffs pursuant to Section 13.03 (B) (3).

 

(C)                                Certificates. Bluffs’ certification of
non-foreign status, real estate withholding certificate and such other
certificates and forms as may be required by Escrow Holder.

 

(D)                               Authority. Such proof of Bluffs’ authority and
authorization to enter into this Agreement and to consummate the transaction
contemplated hereby as may be reasonably requested by Venoco or the Escrow
Holder.

 

13.02                 Venoco’s Delivered Items. At least one (1) business day
prior to the Closing Date, Venoco shall deposit or cause to be deposited with
Escrow Holder the following items, duly executed and, where appropriate,
acknowledged:

 

(A)                              Costs. All costs and expenses to be borne by
Venoco pursuant to Section 13.03 (B) (2).

 

(B)                                Certificates.  Such certificates and forms as
may be required by Escrow Holder.

 

(C)                                Authority. Such proof of Venoco’s authority
and authorization to enter into this Agreement and to consummate the transaction
contemplated hereby as may be reasonably requested by Bluffs or the Escrow
Holder.

 

13.03                 Escrow Holder Instructions.

 

(A)                              Title Insurance. Escrow Holder is authorized
and directed to close the Escrow at such time as it is in receipt of the funds
and documents referred to in Sections 13.01 and 13.02 and the Escrow Holder can
issue standard California Land Title Association Owner’s Policy of Title
Insurance for the Property and insuring title to the Property in Venoco
(“Property Title Insurance”) in the amount of five-million three-hundred
thousand dollars ($5,300,000).

 

--------------------------------------------------------------------------------


 

(B)                                Recordation and Distribution. Upon
satisfaction of the requirements in Section 13.03 (A) above, the Escrow Holder
shall:

 

(1)                                  cause the Grant Deed to be recorded in the
Office of the County Recorder of the County of Santa Barbara, California;

 

(2)                                  from the funds contributed by Venoco, pay
the costs borne by Venoco pursuant to this Agreement which include the
following: one-half of the Escrow Holder’s fee; all real property taxes and
special assessments against the Property; all documentary transfer tax amounts;
premiums for the Property Title Insurance

 

(3)                                  from the funds contributed by Bluffs, pay
the costs borne by Bluffs pursuant to this Agreement which include the
following: one-half of the Escrow Holder’s fee; recording fees for the Grant
Deeds.

 

(C)                                No Prorations. Pursuant to existing
agreements between the Parties, Venoco shall continue to be responsible for all
real and personal property taxes, assessments, and special levies in the
Property; therefore, Escrow Holder shall not prorate any item customarily
prorated in the County of Santa Barbara, California.

 

ARTICLE 14



POST CLOSING OBLIGATIONS

 

Bluffs shall obtain the consent of Chevron to the transfer (“Chevron Consent”),
which consent Bluffs agrees to use its commercially reasonable effort to
obtain.  The Parties hereby acknowledge that without the Chevron Consent the
transfer can not be consummated.

 

ARTICLE 15

 

NOTICES

 

Any notice, tender, delivery, or other communication pursuant to this Agreement
shall be in writing and shall be deemed to be properly given if delivered,
mailed, or sent by wire or other telegraphic communication in the manner
provided in this Section, to the following persons:

 

 

If to Bluffs:

 

Carpinteria Bluffs, LLC

 

 

 

 

370 17th Street, Suite 3900

 

 

 

 

Denver, CO 80202

 

 

 

 

 

 

 

If to Venoco:

 

Venoco, Inc.

 

 

 

 

6267 Carpinteria Avenue, Suite 100

 

 

--------------------------------------------------------------------------------


 

 

 

 

Carpinteria, CA  93013-1423

 

 

Either party may change that party’s address for these purposes by giving
written notice of the change to the other party in the manner provided in this
section. If sent by mail, any notice, delivery, or other communication shall be
effective or deemed to have been given 48 hours after it has been deposited in
the United States mail, duly registered or certified, with postage prepaid, and
addressed as set forth above.

 

ARTICLE 16

 

TERMINATION OF CERTAIN EXISTING AGREEMENTS

 

Bluffs acknowledges and agrees that as of the Closing Date, the following
agreements shall be of no further force and effect:

 

(1)                                  The Option Agreement contained in Section 8
of the Dividend Distribution Agreement by and among Venoco, Bluffs and Timothy
M. Marquez and Bernadette B. Marquez, as Trustees of the Marquez Trust made
effective as of August 21, 2006.

 

(2)                                  The Ground Lease by and between Venoco and
Bluffs made and entered into as of August 21, 2006.

 

(3)                                  That Development Agreement by and between
Venoco and Bluffs made effective as if August 21, 2006.

 

ARTICLE 17

 

MISCELLANEOUS

 

17.01                 Attorneys’ Fees. If any action, proceeding, or arbitration
arising out of this Contract is commenced by either party to this Agreement or
by the escrow holder, then as between Venoco and Bluffs, the prevailing party
shall be entitled to receive from the other party, in addition to any other
relief that may be granted, the reasonable attorneys’ fees, costs, and expenses
incurred in the action, proceeding, or arbitration by the prevailing party.

 

17.02                 Headings. The headings of the Articles and Sections of
this Agreement are for guidance and convenience of reference only and shall not
limit or otherwise affect any of the terms or provisions of this Agreement.

 

17.03                 Counterparts. This Agreement may be executed by Venoco and
Bluffs in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.

 

 

--------------------------------------------------------------------------------


 

 

17.04                 Expenses, Fees and Taxes. Each of the parties hereto shall
pay its own fees and expenses incident to the negotiation and preparation of
this Agreement and consummation of the transactions contemplated hereby,
including broker fees, if any. Venoco shall be responsible for the cost of all
fees for the recording of transfer documents. All other costs shall be borne by
the party incurring them. Notwithstanding anything to the contrary herein, it is
acknowledged and agreed by and between Venoco and Bluffs that the purchase price
excludes any sales taxes or other taxes in connection with the sale of property
pursuant to this Agreement. If a determination is ever made that a sales tax or
other transfer tax applies, Venoco shall be liable for such tax as well as any
applicable conveyance, transfer and recording fees, and real estate transfer
stamps or taxes imposed on any transfer of property pursuant to this Agreement.

 

17.05                 Not to Be Construed against the Drafter. Each Party
acknowledges that it has read this Agreement, has had opportunity to review it
with an attorney of its choice, and has agreed to all of its terms. Under these
circumstances, the Parties agree that the rule of construction that a contract
be construed against the drafter may not be applied in interpreting this
Agreement.

 

17.06                 Waiver. No waiver by either party of any part of this
Agreement will be deemed to be a waiver of any other part of this Agreement or a
waiver of strict performance of the waived part in the future.

 

17.07                 Execution by the Parties. Neither the submission of this
instrument or any information concerning the Property for Venoco’s examination,
nor discussions or negotiations between the Parties constitutes an offer to
sell, a reservation of, or an option for the Property, and this instrument and
the underlying transaction will become enforceable and binding between the
Parties only upon execution and delivery of this instrument by both Bluffs and
Venoco. The Parties have executed this Agreement on the date below their
signatures, to be enforceable and binding as of the Effective Date.

 

17.08                 Exhibits. All exhibits referenced in and attached to this
Agreement are incorporated into it.

 

17.09                 Conflicts. If the text of this Agreement conflicts with
the terms of any exhibit to this Agreement, then the text of this Agreement will
control.

 

17.10                 Severability and Modification. Any extension, modification
or amendment of this Agreement must be in writing and signed by the Parties to
be affected thereby or their respective successors in interest. If any term,
covenant, condition or provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
this Agreement shall remain in full force and effect, and shall in no way be
affected, impaired, or invalidated thereby.

 

Carpinteria Bluffs, LLC

 

--------------------------------------------------------------------------------


 

 

By:

/s/ David Mokros

 

Name:

David Mokros

 

Title:

Manager

 

 

 

 

Date:

12/23/08

 

 

 

 

 

 

 

Venoco, Inc.

 

 

 

By:

/s/ William S. Schneider

 

Name:

William S. Schneider

 

Title:

President

 

 

 

 

Date:

12/23/08

 

--------------------------------------------------------------------------------